 

| Sage MigenT, Wilber Sle)
— Uh fay, ok aay Wor
Bemance ph te fleas apo F ae
4 ja Laarkeam Md Z §o eke FR

a Ahvd0S AV fk Lx DA fy Lee. hae

 

Aagig Par Zz Jas ERVE. A Boahen” f-
Redven OFF oy Seared ee. ee

OU Ape go on * Lmper. per EnTegpan en

 

; fb GRMN TEL FEZ) ME CAWwd, Ady Ly ate)

B

7 A : TAREE = Levee dewaia Eh dapanrers. -

, WAS SF Ce TEM E ea Ja. TA VENTY OME. MlanFs,
ye Seavey Lignan’ cmerve Aad BAS
- RELER rd aw Panes On
Zz MavE Nb ei Seaved LE ret Cl 76) pats
OE MD TENG Feu Lae). penal Speke a

JERM
Maw that £ AVE. Seeved Five JHA OF CX)

0k ny $a

Fo BE.  Keleasen / Lear

red. Pzo bE Fenn 7 am. Ag vastg

Pyaolé,. Oo

ye Aye Mad ABbsoliIely Nb feattanns OR

ay Sear. FP ADR! nt Ata

z= Mave dows Ev ERy ig Fee - Awd Jar.

ashes ek SME.

May OFERMEE hts Leone TE we eal MEP

| Aud ZZ MAL, Ne TRI BEE FIVE LES VE

    

BEFORE THAT, Ans Slave aed, We FRoV ELE

HE. “Seren fanee kwek FHM Erv..

Hath fe Foo toon Lust van aden
| Rak isan. —
